Tilson, Judge:
The record upon which the appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision shows that the issues herein and the issues in United States v. Pitcairn, C. A. D. 334, are the same in all material respects, and the record therein has been admitted in evidence herein.
Upon the established facts and following the authority cited, I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any additions made by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.